DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 12 in the reply filed on 9/15/2021 is acknowledged.  The traversal is on the ground(s) that the materials of the references do not teach the same type of material and do not teach a preference for one isomer over another.  This is not found persuasive because the claims of group I are drawn to a broad composition comprising a compound having a structure as described by formula (1). The Bulinski et al reference teaches such a compound, and appears to prefer the trans/E isomer, and Zhang et al generally teaches that a homogenous composition comprising one isomer over a mix improves the properties of a composition, broadly. The reference is not relied upon for a teaching of applicant’s claimed material, but rather a general teaching of improved properties when a homogenous composition comprising one isomer of a compound is employed.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulinski et al (9,957,428) in view of Zhang et al (WO 2016/094113 or 2017/0369755).
Bulinski et al disclose a composition comprising a nitrogen-containing hydrofluoroether having a structure falling within the scope of the instant claims. 

    PNG
    media_image1.png
    300
    313
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    54
    223
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    42
    247
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    52
    272
    media_image4.png
    Greyscale

Each of the Rf1 and Rf2 examples comprises a perfluoroalkyl havinf 1-8 carbon atoms as required by claim 3, or join mto form a fluorinated 4-8 carbon ring with which may comprise a heteraoatom as required by claim 4.
	Bulinski appears to demonstrate a preference for the trans (E) isomer given the exemplified structures, but the reference is silent with respect to the isomer of the olefin compound employed in their heat transfer working fluid, however, Zhang (WO 2016/094113 or 2017/0369755) teaches fluoroolefins in a heat-transfer working fluid, wherein it is known to select a mix of isomers, or a single isomer, such as the trans isomer (claim 4 of the reference).  
Therefore, it is known to select one olefin isomer for inclusion into a composition, and the composition and compound of group I is known (~100%, thus meeting the limitations of claims 1, 2, 5, and 12). 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Bulinski et al, choosing as the compound in the composition, the trans or E isomer only, thus greater than 60% as instant required. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lamanna et al (10,738,001) is cited for its teaching of similar compounds, however on substituent must be H instead of F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722